Citation Nr: 1243201	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970.  He also had a period of active duty from February 1972 to February 1974 for which he received a discharge under conditions other than honorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2005 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Due to the Veteran's change in domicile, jurisdiction over the case was thereafter transferred to the RO in Reno, Nevada.

Regarding the tinnitus claim, the Veteran's claim for service connection was denied in the May 2005 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) as to this issue in June 2005.  38 C.F.R. §§ 20.201, 20.302 (2012).  A Statement of the Case was not provided for this issue.  The Veteran later submitted written correspondences reiterating his request for service connection.  Thereafter, the RO characterized the issue whether new and material evidence had been received to reopen the tinnitus claim and denied the claim in the April 2008 rating decision.  As the Veteran filed a timely NOD, the May 2005 rating decision did not become final.  Accordingly, the Board will address the tinnitus claim on a de novo basis.

In October 2012, the Veteran testified at a formal RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In August 2008 correspondence, the Veteran requested to reopen a previously denied claim for service connection for bilateral hearing loss.  The record does not reflect that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




REMAND

As noted above, the Veteran's discharge from his second period of active duty was under conditions other than honorable.  The record does not reflect that the originating agency has issued an administrative determination concerning whether the character of the Veteran's second period of active service is a bar to his receipt of compensation benefits based on that period.  This should be done. 

In addition, in August 2012, the Veteran informed VA during a telephone contact that he wished to appear at a video conference hearing before a Veterans Law Judge.  He reiterated his request during the October 2012 DRO hearing.  As the RO schedules video conference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC or the RO should undertake any indicated development and then issue an administrative decision addressing whether the character of the Veteran's second period of active service is a bar to compensation benefits based on that period.  

2.  The RO should schedule the Veteran for a video conference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  


							(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

